As filed with the Securities and Exchange Commission on May 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. Underlying Funds Trust Event Driven Schedule of Investments March 31, 2013 (Unaudited) Fair Shares Value COMMON STOCKS - 71.4% Aerospace & Defense - 0.1% DigitalGlobe, Inc. (a) $ EDAC Technologies Corp. (a) Total Aerospace & Defense Airlines - 1.0% Delta Air Lines, Inc. (a) Beverages - 0.3% Grupo Modelo SAB de CV (a) Biotechnology - 0.0% 3SBio, Inc. - ADR (a) Capital Markets - 3.4% Duff & Phelps Corp. E*Trade Financial Corp. (a) Firstcity Financial Corp. (a) Oaktree Capital Group LLC Total Capital Markets Chemicals - 10.6% Ashland, Inc. Chemtura Corp. (a) Ferro Corp. (a) OM Group, Inc. (a) PPG Industries, Inc. WR Grace & Co. (a) Zoltek Cos., Inc. (a) Total Chemicals Commercial Banks - 0.8% CIT Group, Inc. (a) Heritage Commerce Corp. (a) Total Commercial Banks Communications Equipment - 1.0% Acme Packet, Inc. (a) Loral Space & Communications, Inc. Total Communications Equipment Computers & Peripherals - 1.6% Dell, Inc. Intermec, Inc. (a) Total Computers & Peripherals Construction & Engineering - 2.4% SNC-Lavalin Group, Inc. Construction Materials - 0.0% Vulcan Materials Co. Consumer Finance - 0.0% Asset Acceptance Capital Corp. (a) Netspend Holdings, Inc. (a) Total Consumer Finance Containers & Packaging - 0.2% Graphic Packaging HoldingCo. (a) Diversified Telecommunication Services - 0.5% tw telecom, inc. (a) Ziggo NV Total Diversified Telecommunication Services Electric Utilities - 0.0% Iberdrola SA 9 42 Electrical Equipment - 0.0% SGL Carbon SE Electronic Equipment, Instruments & Components - 0.1% Laird PLC Energy Equipment & Services - 2.1% North American Energy Partners, Inc. (a) Food & Staples Retailing - 0.3% SUPERVALU, Inc. Food Products - 2.8% Copeinca ASA De Master Blenders (a) Dole Food Co., Inc. (a) GrainCorp Ltd. HJ Heinz Co. Rieber & Son AS Total Food Products Health Care Equipment & Supplies - 0.0% Palomar Medical Technologies, Inc. (a) Health Care Providers & Services - 0.9% Assisted Living Concepts, Inc. Coventry Health Care, Inc. Rhoen Klinikum AG Total Health Care Providers & Services Hotels, Restaurants & Leisure - 2.6% 7 Days Group Holdings Ltd. - ADR (a) Ameristar Casinos, Inc. Marriott International, Inc. 1 42 Orient-Express Hotels Ltd. (a) Six Flags Entertainment Corp. WMS Industries, Inc. (a) Total Hotels, Restaurants & Leisure Household Durables - 0.6% Nobility Homes, Inc. (a) Tempur-Pedic International, Inc. (a) Total Household Durables Insurance - 0.4% Alleghany Corp. (a) MBIA, Inc. (a) Total Insurance Life Sciences Tools & Services - 0.1% Illumina, Inc. (a) Machinery - 2.5% Cascade Corp. CNH Global NV EnPro Industries, Inc. (a) Gardner Denver, Inc. Sauer-Danfoss, Inc. Total Machinery Media - 9.3% Arbitron, Inc. Astral Media, Inc. - Class B Belo Corp. Cablevision Systems Corp. Fisher Communications, Inc. Jupiter Telecommunications Co. Ltd. Live Nation Entertainment, Inc. (a) News Corp. Telenet Group Holding NV Tribune Co. (a) Virgin Media, Inc. Total Media Metals & Mining - 1.1% AuRico Gold, Inc. (a) Aurizon Mines Ltd. (a) Camino Minerals Corp. (a) Hoganas AB Inmet Mining Corp. Metals USA Holdings Corp. Pan American Silver Corp. Walter Energy, Inc. Total Metals & Mining Multiline Retail - 2.1% Hudson's Bay Co. Multi-Utilities - 0.4% CH Energy Group, Inc. Oil, Gas & Consumable Fuels - 10.1% Americas Petrogas, Inc. (a) Atlas Energy LP Berry Petroleum Co. Copano Energy LLC Inergy LP Kelt Exploration Ltd. (a) McMoRan Exploration Co. (a) Penn West Petroleum Ltd. Plains Exploration & Production Co. (a) Surge Energy, Inc. (a) Uranium One, Inc. (a) Xinergy Ltd. (a) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 0.7% Caraustar Industries, Inc.(Acquired 05/27/2010, Cost $292,028) (a)(d)(f) Tembec, Inc.(Acquired 06/04/2009 through 05/17/2011, Cost $156,780) (a)(d) Wausau Paper Corp. Total Paper & Forest Products Pharmaceuticals - 0.4% Obagi Medical Products, Inc. (a) Real Estate Investment Trusts (REITs) - 6.8% CreXus Investment Corp. CyrusOne, Inc. (a) Huntingdon Capital Corp. Ryman Hospitality Properties Total Real Estate Investment Trusts (REITs) Road & Rail - 1.7% AMERCO Semiconductors & Semiconductor Equipment - 0.1% Lam Research Corp. (a) LTX-Credence Corp. (a) PLX Technology, Inc. (a) Total Semiconductors & Semiconductor Equipment Software - 0.1% Pervasive Software, Inc. (a) Specialty Retail - 1.5% Hot Topic, Inc. Office Depot, Inc. (a) The Pep Boys-Manny, Moe & Jack Total Specialty Retail Textiles, Apparel & Luxury Goods - 0.6% K-Swiss, Inc. (a) Thrifts & Mortgage Finance - 0.1% Hudson City Bancorp, Inc. Trading Companies & Distributors - 1.2% MRC Global, Inc. (a) SeaCube Container Leasing Ltd. Total Trading Companies & Distributors Wireless Telecommunication Services - 0.9% MetroPCS Communications, Inc. (a) Vodafone Group PLC - ADR Total Wireless Telecommunication Services TOTAL COMMON STOCKS (Cost $73,356,428) $ Principal Amount CONVERTIBLE BONDS - 1.5% Consumer Finance - 0.7% Atlanticus Holdings Corp. 5.875%, 11/30/2035 $ Machinery - 0.8% Meritor, Inc. 7.875%, 03/01/2026 (Acquired 11/30/2012, Cost $906,218)(b) TOTAL CONVERTIBLE BONDS (Cost $1,714,671) $ CORPORATE BONDS - 7.1% Construction Materials - 0.8% Shingle Springs Tribal Gaming Authority 9.375%, 06/15/2015 (Acquired 11/9/2012 through 11/13/2012, Cost $869,735)(b) Diversified Financial Services - 0.9% ARD Finance S.A. 11.125%, 06/01/2018 (f) EUR 750,000 Food Products - 0.9% Pilgrims Pride Corp. 7.875%, 12/15/2018 $ Health Care Equipment & Supplies - 0.0% Human Touch LLC/Interactive Health Finance Corp. 15.000%, 03/30/2014 (Acquired 06/18/2009 through 09/30/2012, Cost $221,905)(d)(f) 24 Hotels, Restaurants & Leisure - 0.0% Lone Star Note 3.000%, 12/31/2014 (Acquired 06/15/2009, Cost $10,000) (d)(f) Internet Software & Services - 1.2% iPayment, Inc. 10.250%, 05/15/2018 Metals & Mining - 0.0% Old AII, Inc. 10.000%, 12/15/2016 (Acquired 05/27/2010, Cost $6,850)(d)(e)(f) 20 Oil, Gas & Consumable Fuels - 0.8% Xinergy Corp. 9.250%, 05/15/2019 (Acquired 03/09/2012 through 03/25/2013,Cost $1,010,759)(b) Paper & Forest Products - 0.8% Millar Western Forest Products Ltd. 8.500%, 04/01/2021 Real Estate Investment Trusts (REITs) - 0.4% Huntingdon Capital Corp. 7.500%, 12/31/2016 (Acquired 11/10/2011, Cost $417,649)(b) CAD 425,000 Specialty Retail - 1.3% The Bon-Ton Department Stores, Inc. 10.250%, 03/15/2014 $ Broder Brothers Co. PIK 12.000%, 10/15/2013 Total Specialty Retail TOTAL CORPORATE BONDS (Cost $8,264,732) $ BANK LOANS - 1.5% Harrah's Las Vegas Properties Co. 3.700%, 02/13/2015 Harrah's Las Vegas Properties Co. Mezzanine 1 3.500%, 02/13/2014 Harrah's Las Vegas Properties Co. Mezzanine 2 3.500%, 02/13/2014 Harrah's Las Vegas Properties Co. Mezzanine 3 3.500%, 02/13/2014 Harrah's Las Vegas Properties Co. Mezzanine 4 3.500%, 02/13/2014 TOTAL BANK LOANS (Cost $1,661,408) $ ESCROW NOTES - 0.0% Delphi Financial Class Action Trust Escrow (a)(f) 0 General Motors Co. (a)(f) 0 General Motors Co. (a)(f) 0 General Motors Co. (a)(f) 0 Lear Corp. (Acquired 11/19/2009, Cost $0) (a)(d)(f) Six Flags Entertainment Corp. (a)(f) 0 Smurfit-Stone Container Corp. (a)(f) 0 TOTAL ESCROW NOTES (Cost $0) $ RIGHTS - 0.0% Contracts American Medical Alert Corp. (a)(f) Clinical Data, Inc. (a)(f) Gerber Scientific, Inc. (a)(f) TOTAL RIGHTS (Cost $0) $ WARRANTS - 0.0% Huntingdon Capital Corp. Expiration December 2016, Exercise Price: $9.00 (a) Lear Corp. Expiration November 2014, Exercise Price: $10.56 (a) 75 TOTAL WARRANTS (Cost $29) $ PURCHASED OPTIONS - 0.3% Call Options - 0.0% Penn West Petroleum Ltd. Expiration June 2013, Exercise Price: $12.00 Vodafone Group PLC Expiration January 2014, Exercise Price: $30.00 Total Call Options Put Options - 0.3% Chesapeake Energy Corp. Expiration: April 2013, Exercise Price: $13.00 Gulfport Energy Corp. Expiration: April 2013, Exercise Price: $37.50 66 iShares Russell 2000 Index Fund Expiration: April 2013, Exercise Price: $92.00 Expiration: April 2013, Exercise Price: $93.00 SPDR S&P rust Expiration: April 2013, Exercise Price: $154.00 Expiration: May 2013, Exercise Price: $150.00 Expiration: May 2013, Exercise Price: $152.00 Expiration: May 2013, Exercise Price: $153.00 Total Put Options TOTAL PURCHASED OPTIONS (Cost $532,773) $ MONEY MARKET FUNDS - 13.4% Shares Invesco Advisers, Inc. STIT - Liquid Assets Portfolio 12/31/2031, 0.11% (c)(g) TOTAL MONEY MARKET FUNDS (Cost $15,912,271) $ Total Investments (Cost $101,442,312) - 95.2% Other Assets in Excess of Liabilities - 4.8% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. PIK Payment-in-Kind ADR American Depository Receipt (a) Non-income producing. (b) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid by Investment Advisor (unaudited).Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At March 31, 2013, the market value of these securities total $3,440,147 which represents 2.9% of total net assets. (c) Variable Rate Security.The rate shown represents the rate at March 31, 2013. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be illiquid by Investment Advisor (unaudited).Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At March 31, 2013, the fair value of these securities total $388,046 which represents 0.3% of total net assets. (e) Default or other conditions exist and security is not presently accruing income. (f) Security classified as Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments).At March 31, 2013, the fair value of these securities total $1,205,033 which represents 1.0% of total net assets. (g) The rate shown is the seven day yield as of March 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Underlying Funds Trust Event Driven Securities Sold Short March 31, 2013 (Unaudited) Fair Shares Value COMMON STOCKS - 5.1% Capital Markets - 0.0% AGF Management Ltd. $ Health Care Providers & Services - 0.2% Aetna, Inc. Hotels, Restaurants & Leisure - 1.7% Bloomin' Brands, Inc. Chipotle Mexican Grill, Inc. Total Hotels, Restaurants & Leisure Machinery - 0.3% Fiat Industrial SpA Media - 1.3% Liberty Global, Inc. - Series A Liberty Global, Inc. - Series C Thomson Reuters Corp. Total Media Oil, Gas & Consumable Fuels - 0.6% Chesapeake Energy Corp. Software - 1.0% FactSet Research Systems, Inc. TOTAL COMMON STOCKS (Proceeds $5,769,311) $ EXCHANGE TRADED FUNDS - 14.7% Industrial Select Sector SPDR Fund iShares Russell 2000 Index Fund Powershares QQQ Trust Series 1 SPDR S&P rust SPDR S&P Oil & Gas Exploration & Production ETF United States Oil Fund LP TOTAL EXCHANGE TRADED FUNDS (Proceeds $16,316,994) $ Principal Amount Value CORPORATE BONDS - 1.3% Metals & Mining - 0.5% United States Steel Corp. 7.375%, 04/01/2020 $ Multiline Retail - 0.8% Sears Holdings Corp. 6.625%, 10/15/2018 TOTAL CORPORATE BONDS (Proceeds $1,477,500) $ Total Securities Sold Short (Proceeds $23,563,805) - 21.1% $ Percentages are stated as a percent of net assets. Underlying Funds Trust Event Driven Options Written March 31, 2013 (Unaudited) Fair Contracts Value Call Options Atlas Energy LP Expiration: April 2013, Exercise Price: $46.00 57 $ Gulfport Energy Corp. Expiration: April 2013, Exercise Price: $42.50 Expiration: April 2013, Exercise Price: $45.00 Total Call Options Put Options iShares Russell 2000 Index Fund Expiration: April 2013, Exercise Price: $90.00 MRC Global, Inc. Expiration: June 2013, Exercise Price: $25.00 52 Penn West Petroleum Ltd. Expiration: June 2013, Exercise Price: $10.00 PPG Industries, Inc. Expiration: May 2013, Exercise Price: $110.00 Expiration: May 2013, Exercise Price: $115.00 47 Expiration: May 2013, Exercise Price: $120.00 54 SPDR S&P rust Expiration: April 2013, Exercise Price: $140.00 Expiration: April 2013, Exercise Price: $144.00 Expiration: April 2013, Exercise Price: $145.00 Expiration: May 2013, Exercise Price: $140.00 Expiration: May 2013, Exercise Price: $141.00 Expiration: May 2013, Exercise Price: $145.00 Expiration: May 2013, Exercise Price: $147.00 Vodafone Group PLC Expiration: January 2014, Exercise Price: $23.00 Total Put Options Total Options Written (Premiums received $374,302) $ Underlying Funds Trust Event Driven Swap Contracts March 31, 2013 Moody's Rating Maximum Unrealized Buy/Sell Pay/Receive Termination Notional of Reference Potential Paid Appreciation/ Counterparty Reference Entity Protection Fixed Rate Date Value Entity Future Payment (Received) (Depreciation) CREDIT DEFAULT SWAP BUY CONTRACTS BNP Paribas S.A. Markit CDX.NA.HY.19 Buy % 12/20/2017 ) B1 ) $ ) $ ) J.P. Morgan Belo Corp. Buy % 12/20/2017 ) Ba2 ) ) Total Credit Default Swap Buy Contracts ) Total Credit Default Swap Contracts $ ) Underlying Funds Trust Event Driven Forward Contracts March 31, 2013 (Unaudited) Unrealized Currency U.S. $ Value Currency U.S. $ Value Appreciation Settlement Date to be Delivered March 31, 2013 to be Received March 31, 2013 (Depreciation) 4/30/2014 Euros $ U.S. Dollars $ Fair Values of derivative instruments on the Statement of Assets and Liabilities as of March 31, 2013 (Unaudited): Assets Liabilities Derivatives Description Fair Value Description Fair Value Equity Contracts Purchased Options Investments * $ Written Options Written option contracts, at value * $ Total $ $ Foreign Exchange Contracts: Forward Contracts ** ** - Credit Contracts: Swap Contracts Swap payments paid/Net unrealized gain on swap contracts *** Swap payments received/Net unrealized loss on swap contracts
